Citation Nr: 1012245	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for a respiratory 
disability, to include sarcoidosis, claimed as due to 
asbestos exposure.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 
to September 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2008 rating decision in which the RO denied 
service connection for PTSD, for tinnitus, and for a 
respiratory disability, as well as denied entitlement to a 
TDIU.  In May 2008, the Veteran filed a notice of 
disagreement (NOD).  In September 2009, the RO granted the 
Veteran's claim for service connection for tinnitus, which 
represents a full grant of the benefits sought with respect 
to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).  Later that month, the RO issued a statement of 
the case (SOC) with respect to the remaining claims.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2009.

In his substantive appeal, the Veteran requested a local 
hearing with a Decision Review Officer at the RO.  Despite a 
June 2009 letter notifying him of the August 2009 hearing, 
he failed to appear.  The hearing notice was not returned 
from the U.S. Postal as undeliverable, and no request to 
reschedule the hearing has been received.  Under these 
circumstances, the Veteran's hearing request is deemed 
withdrawn.  

For the reasons expressed below, the matters on appeal 
(recharacterized as reflected on the title page) are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further 
RO action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

As regards PTSD, the Board notes that the Veteran has been 
diagnosed with PTSD, as reflected in VA outpatient treatment 
records.  The Veteran has not specifically alleged, and the 
evidence does not suggest, that he engaged in combat with 
the enemy or that any of his alleged stressors were combat 
related.  As the Veteran is not shown to have served in 
combat, he cannot establish the occurrence of a stressor on 
the basis of his assertions, alone; rather, credible 
evidence corroborating the occurrence of at least one of his 
claimed in-service stressors is required.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides 
that "[i]n the case of records requested to corroborate a 
claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records."  VA's 
Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, 14(d) (Sept. 29, 2006), states that, 
"at a minimum, the Veteran must provide the following:  a 
stressor that can be documented, the location where the 
incident took place, the approximate date (within a two-
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred."

In this case, the Veteran has described two stressful events 
during his service on the U.S.S. John F. Kennedy.  In 
various statements, the Veteran described the death of 
"Seaman Davis" who was killed when a jet landed out of 
control and the hook and cable cut off his arm and broke his 
neck.  The Veteran said that he was right next to Davis and 
personally witnessed his death.  He also described an 
incident in which another shipmate had both his legs cut 
off.  The Veteran estimated that both incidents occurred in 
either 1982 or 1983, but he could not remember either date 
within a two-month time range and he could not remember the 
full names of either person involved in these incidents.  

In a March 2008 Memorandum, the Joint Services Records 
Research Center (JSRRC) determined that there was 
insufficient information to research the Veteran's reported 
in-service stressors.  

The claims file also includes Internet research printed in 
December 2008 that provides a history of the U.S.S. John F. 
Kennedy.  The history notes an incident that occurred on 
December 3, 1981, in which two men were killed and three 
injured during the landing of an A-7 Corsair aircraft.  The 
history also notes an incident that occurred on February 6, 
1982, in which a F-14 lost control and crashed into the Red 
Sea; no injuries or deaths were noted.  Both of these 
incidents occurred while the Veteran was assigned to the 
U.S.S. John F. Kennedy.  The Board notes that the December 
1981 incident is similar (although not exact) to the 
Veteran's first reported stressor, but that the February 
1982 does not match any of the Veteran's reported stressors 
as there were no reported injuries or deaths related to that 
incident.  

In the January 2009 SOC, the RO denied the Veteran's claim 
for service connection for PTSD because the evidence did not 
include a verified or verifiable stressor.  As regards the 
second reported stressor, the Board agrees that the Veteran 
has not provided sufficient information to research this 
event (i.e., the name of the individual injured or the date 
of the incident (within 2 months)).  

As regards the first reported stressor, however, the Board 
finds that additional development is required.  As noted 
above, the December 1981 incident is similar to the 
Veteran's first reported stressor.  Although the Veteran 
originally reported that the incident occurred in 1982 or 
1983 and he only mentioned the death of one soldier (Seaman 
Davis), the medical evidence reflects that he has some 
cognitive deficits believed to be secondary to alcohol 
dependence.  Furthermore, the Board notes that the Veteran 
has provided the last name of the person he witnessed 
killed.  Under these circumstances, the RO should attempt to 
verify whether one of the individuals killed in December 
1981 incident had the last name of "Davis."

The Board also points out that , in addition to PTSD, the 
Veteran has also been diagnosed with depression (as 
reflected , for example, in a March 2008 VA outpatient 
treatment record).  Recently, in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court of Appeals for Veterans Claims 
(Court) held that the Board erred in not considering the 
scope of a Veteran's claim for service connection for PTSD 
as including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, psychiatric diagnoses of record and other 
information.  

In the instant case, the RO has narrowly construed the 
matter of the Veteran's entitlement to service connection 
for psychiatric disability as only involving PTSD.  Given 
the other psychiatric diagnosis of record, the Board finds 
that, consistent with the ruling in Clemons, the Veteran's 
appeal must be broadly construed to also encompass a claim 
for service connection for a psychiatric disability, to 
include depression as well as PTSD.  However, because the RO 
has not adjudicated the  matter of the Veteran's entitlement 
to  service connection for psychiatric disability other than 
PTSD, on remand, the RO should adjudicate, in the first 
instance,  the expanded claim for service connection 
reflected on the title page, to avoid any prejudice to the 
Veteran  

As regards a respiratory disability, the Veteran claims he 
has respiratory problems due to in-service exposure to 
asbestos.  The Veteran's military personnel records reflect 
that he was assigned to the U.S.S. John F. Kennedy and that 
his service rating was seaman (SN) and his Navy Enlisted 
Classification Code was electrical/mechanical equipment 
repairman (9760).  Hence, the Veteran may have been exposed 
to asbestos during his military service.  Moreover, the 
Veteran STRs reflect that he began complaining of upper 
chest pain and tightness when breathing in May 1981.  In 
June 1981, he complained of chest tightness and some 
dyspnea, but there was no trauma, his lungs sounded good, 
and chest X-rays were normal.  A July 1981 
electrocardiograph (EKG) was within normal limits.  On 
August 1983 discharge examination, the Veteran's lungs and 
chest were normal.

VA outpatient treatment records reflect that the Veteran 
reported a dry cough and shortness of breath with exertion 
in February 2008.  A June 2008 chest X-ray revealed upper 
lobe opacities and a June 2008 CT scan revealed multiple 
calcified lymph nodes.  A January 2009 bronchoscopy was 
negative for infection and malignancy.  It was noted that 
poorly formed granulomas were found raising the possibility 
of sarcoidosis.  

Given the in-service complaints of respiratory problems, 
probable in-service asbestos exposure, post-service findings 
of possible sarcoidosis, the Veteran's assertions as to a 
relationship between current findings and service, and the 
absence of any current medical opinion on the question of 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the claim for service 
connection for a respiratory disability.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
pulmonary/respiratory examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled 
examination, without good cause, may well result in denial 
of the claim (as the original claim for service connection 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with 
the claims file all outstanding VA treatment records.  The 
claims file includes VA outpatient treatment records from 
the Charleston VA Medical Center (VAMC) dated through 
January 2009.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any records of treatment for psychiatric disability 
and respiratory disability from the Charleston VAMC since 
January 2009, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal (to include arranging for the Veteran to undergo 
further psychiatric examination, if warranted).  

As a final matter, the Board also points out that, as any 
decision with respect to the claims for service connection 
may affect the Veteran's claim for a TDIU, this claim is 
inextricably intertwined with the claims for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on 
the TDIU claim, at this juncture, would be premature.  
Hence, a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should obtain from the 
Charleston VAMC all records of evaluation 
and/or treatment for the Veteran's 
psychiatric disability and respiratory 
disability since January 2009.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
psychiatric disability and for respiratory 
disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

In its letter, the RO should specifically 
request that the Veteran provide any 
additional details he may remember about 
the reported in-service stressors that are 
not currently of record, to include the 
approximate dates (within a two-month 
specific date range) and names of 
individuals killed or injured.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  Regardless of whether the Veteran 
responds to the RO's letter, the RO should 
undertake necessary action to attempt to 
independently verify the occurrence of the 
Veteran's alleged stressful experience 
relating to the death of Seaman Davis, to 
particularly include contact with the 
JSRRC (and other appropriate source(s)) to 
determine whether Seaman Davis was one of 
the individuals killed during the December 
3, 1981 accident involving an A-7 Corsair 
aircraft on the U.S.S. John F. Kennedy.  
Any additional action necessary for 
independent verification of this stressor, 
to include follow-up action requested by 
the contacted entity, should be 
accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSRRC.

5.  After all available records and/or 
responses have been associated with the 
claims file, or, the time period for the 
Veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA pulmonary/respiratory 
examination, by an appropriate physician, 
at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the appellant, and the examination 
report should include discussion of the 
appellant's documented medical history and 
assertions. All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of the 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify 
whether the Veteran currently has 
asbestosis, and/or any other lung 
disability/ies, to include sarcoidosis.  
Then, with respect to each such diagnosed 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset during military service or is 
otherwise medically related to military 
service, to include probable asbestos 
exposure therein. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
psychiatric examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claims on appeal, to include the claim for 
a TDIU, in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


